COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Erin E. Davis and Jeffrey Davis v. Bank of America, N.A.,
                          Countrywide Financial Corporation and Countrywide Home Loan, Inc.
                          and Bayview Loan Servicing, LLC

Appellate case number:    01-17-00230-CV

Trial court case number: 15-CV-1152

Trial court:              10th District Court of Galveston County

       On June 7, 2018, the Clerk of this Court notified the parties that this appeal was subject to
dismissal for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). Upon further review of the
appellate record, the Court has determined that it has jurisdiction over the appeal. See In re
Elizondo, 544 S.W.3d 824, 829 (Tex. 2018).

        Accordingly, appellants’ Motion for Extension of Time to File Appellants’ Jurisdictional
Proof is dismissed as moot.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually


Date: July 3, 2018